After the six months allowed by statute, section 1672, Code 1930, appellant sought to amend its claim against the estate as theretofore probated within time, so as to largely increase the amount of the claim. The administratrix resisted the amendment, contending that it brings in new facts, which admittedly cannot be done; while the claimant contends that no new facts are introduced, but only a different theory of calculation on the original facts.
The entire course of our judicial and legislative history on this subject of the probate of claims indicates plainly that, after the expiration of the six-month period allowed for probate, no amendment is to be made in the claim itself, and aside from the affidavit thereto, except as to errors which are strictly clerical. No new or additional material facts are to be brought in, nor is there to be introduced any new theory of calculation upon the original facts whereby after said six months the amount of the claim will be increased. Within said six months, the administrator and others in interest in an estate are entitled to be informed by probate not only what are the facts upon which a claim is presented, but also what the claimant proposes to make of those facts.
If the rule were otherwise, there would be many estates wherein it could never be told when they are ready to be wound up and final distribution made.
Affirmed.